DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 12/17/2020. Claims 1-20 are presented for examination.

Allowable Subject Matter
2.    Claims 1-20, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The best prior art of record, Lee Hyun Joo (KR101273328 B1), hereinafter Lee, discloses a non-transitory program storage device comprising instructions stored thereon (e.g., storage means 200 which stores a program with instructions) to cause one or more processors (e.g., a processor 100 for executing the program) to access an image in a memory (e.g., storage means 200 stores the image and the caption to the caption object program, processor 100 provides the resources needed to run the program and the processor processes the subtitle image having the caption object stored in the storage means. See fig. 1 and its detailed description), wherein the image includes a plurality of pixels that have a luminance range (e.g., text subtitle has areas with pixels each having a luminance value). Lee further discloses the processor performs instructions that if the luminance value of a pixel in a border region 
Hirayama et aI. (US 20100328529} discloses a subtitle detection module configured to detect a still subtitle part included as a part of an image in a video signal. The module determines, as a subtitle part, a pixel or pixel group on the high-luminance region side (white peak region side) that neighbors the detection position of an image edge (a border of a character) where a luminance level changes or on the low-luminance region side (black bottom region side) that neighbors the detection position of an image edge (a border of a character) where a luminance level changes. See abstract and paragraphs 22-23.
Yamauchi (US 20070222895) discloses an integration circuit divides a screen, which is composed of an input video signal, into regions, integrates absolute values of inter-field differences that are included the respective regions, and provides an intra-region integration value SDA. A dynamic range calculation circuit divides the screen into regions and calculates a dynamic range SDR of luminance in each of the regions. If 
However, neither Lee, Hirayama, or Yamauchi nor the combination thereof, discloses systems, methods, and computer readable media to improve the operation of a display system for rendering text and other information into images of a video sequence. The techniques disclosed herein selectively darken a region of an image so that when text or other information is rendered into that region, the contrast between the text or other information and the underlying image in that area is sufficient to ensure the text or other information is visible and readable. In one embodiment, a region into which information is to be rendered may be combined or blended with tone mapped values of those same pixels in accordance with a given function, when the function gives more weight to the tone mapped pixel values the closer those pixels are to the midline of the region and, conversely, when more weight is given to untone-mapped image pixel values the further those pixels are from the midline of the region. 
With respect to an example claim, claim 1 explicitly identify an overlay region to be displayed at a location corresponding to a first subset of pixels from among a plurality of pixels of an image, wherein the plurality of pixels of the image have luminance values spanning a luminance range; reduce the luminance range for at least some of the first subset of pixels from among the plurality of pixels of the image to a target luminance range; and cause display of the image with overlay information placed within the overlay region, wherein pixels corresponding to the overlay information have 
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited above when taken into account with the claim language as a whole makes the above limitations determine allowability. Accordingly, the limitations of claims 1-20 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mahmood can be reached on 571 -272-2976. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612

03/02/2021